DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.
Applicant’s election without traverse of Group 1 in the reply filed on 09/16/2021 is acknowledged.

Reasons for Allowance
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a substrate including a first surface and a second surface opposite to the first surface; 
an electronic component disposed in the substrate, the electronic component comprising: 
a conductive wire comprising an alignment mark section and a connection section; and 
a magnetic layer partially covering the conductive wire, the magnetic layer including an upper surface adjacent to the first surface and a lower surface adjacent to the second surface, wherein the magnetic layer includes a first alignment window disposed in the upper surface of the magnetic layer and exposing a first upper surface of the alignment mark section, and a first recess disposed in the up*per surface of the magnetic layer and exposing a second upper surface of the connection section; and 
a first conductive trace in the first recess and electrically connected to the second upper surface of the connection section of the conductive wire.
Claims 2-17 are allowed, because they depend from the allowed claim 1.  
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, a substrate including a first surface and a second surface opposite to the first surface; an electronic component embedded in the substrate, the electronic component comprising: a magnetic layer having an upper surface and a lower surface; and more than one linear conductive features embedded in the magnetic layer between the upper and the lower surfaces, wherein the magnetic layer is provided with a linear trench feature that concurrently intercepts and exposes a plurality of the linear conductive features and a hole that offsets the linear trench feature and enables access to one of the linear conductive features; and a conductive trace that extends into the hole and electrically connects the substrate and the electronic component.
Claims 22-23 are allowed, because they depend from the allowed claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

b. Kikichi et al. PG Pub 2013/0026632 teaches a wiring substrate in which a semiconductor element is built includes a semiconductor element.
c. Wu US Patent No. 7,830,004 teaches a semiconductor packaging structure that includes a base layer comprising alloy; a die attached on a first side of the base layer; and an interconnect structure on the die, wherein the interconnect structure comprises vias and conductive lines connected to the die.
d. Chen et al. PG Pub 2003/0133274 teaches an integrated circuit package and a method of manufacturing the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895